Reynolds, J.
(dissenting). While I cannot dispute on the instant record the contention that the defendant’s negligence was properly submitted for the jury’s resolution (Scheel v. Long Is. R.R. Co., 18 N Y 2d 684; Latourelle v. New York Cent. R. R. Co., 301 N. Y. 103; Henavie v. New York Cent. & Hudson Riv. R.R. Co., 166 N. Y. 280), I find the record clearly establishes that plaintiff was contributorily negligent as a matter of law (Dolfini v. Erie R. R. Co., 178 N. Y. 1; Cassidy v. Fonda, Johnstown & Gloversville R. R. Co., 200 App. Div. 241; see, also, Wadsworth v. Delaware Lackawanna & Western R.R. Co., 296 N. Y. 206; Barnasky v. New York, Ontario & Western Ry. Co., 226 N. Y. 435; Avery v. New York, Ontario & Western Ry. Co., 205 N. Y. 502). At a railroad crossing, the train has the paramount right of way (McKelvey v. Delaware, Lackioanna & Western R.R. Co., 253 App. Div. 109). The driver of a vehicle is required to approach a railroad crossing with caution and to exercise reasonable care commensurate with the obvious risk to avoid any collision (Delaney v. Town of Orangetown, 44 A D 2d 396; Railroad Law, i§ 53-a). In the Delaney case (supra, p. 400) the court ,said: “ If the railroad tracks at the crossing are not fully in view in both directions in the immediate approach to the crossing, due care requires a traveler to stop, look and listen before attempting to cross, and the failure to do so had been held to constitute contributory negligence as a matter of law.” In the instant case plaintiff testified that, as he was proceeding in first gear at a rate of two miles an hour toward the crossing, he looked both north and south when he was approximately 25 feet from the crossing and stated that he could see 200 feet in each direction, but saw no train. He further testified that when he was within 10 to 15 feet of the track his visibility had increased to 400 feet in each direction, but he neither saw nor heard a train, and then as he started across the tracks, the collision occurred. This testimony is incredible as a matter of law. There is testimony from a civil engineer that visibility was some 1,400 feet from a location 25 feet from the tracks on a clear day like the one on the morning of the incident. When this is combined with the photographic evidence and other proof introduced, plaintiff’s testimony that he could only see 200 feet from 25 feet from the tracks and 400 feet from 10 feet away is incredulous. As the Court of Appeals stated in Delfini v. Erie R.R. Co. (supra, p. 4) : “It is not sufficient that plaintiff testifies that he looked but did not see. Such a statement is incredible as a matter of law
*467I cannot agree with the statement in the majority opinion that ‘ ‘ courts are reluctant to set aside verdicts of the jury on the sole ground of contributory negligence even in railroad cases. In this respect the law has relaxed the former rule which applied over a long span of time.” This is not the law of the State of New York. While some jurisdictions, in the case of a living plaintiff, have placed upon the defendant who claims contributory negligence of the plaintiff the burden of proving same, New York has not even done this. (See the recent case of Win-nick v. New York State Elec. & Gas Corp., 38 A D 2d 623, affd. 32 N Y 2d 624, in which a jury verdict for the plaintiff was reversed on the ground that plaintiff was contributorily negligent as a matter of law.) Thus, to base a decision on such a statement is unsupportable and error.
I also find the verdicts grossly excessive.
Accordingly, I vote to reverse the judgments and dismiss the complaints.
Greenblott, Sweeney and Kane, JJ., concur with Herlihy, P. J.; Reynolds, J., dissents and votes to reverse in an opinion.
Judgments affirmed, with costs.